Citation Nr: 1002926	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV).

3.  Entitlement to service connection for dementia, claimed 
as secondary to HIV. 

4.  Entitlement to service connection for syncope, claimed as 
secondary to HIV.

5.  Entitlement to service connection for vision problems, 
claimed as secondary to HIV.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to 
August 1977.  He also had active duty for training (ACDUTRA) 
in the Colorado Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2008 rating decision in which the RO denied 
entitlement to service connection for arthritis and HIV and 
for syncope, dementia and vision problems, claimed as 
secondary to HIV.  The Veteran filed a notice of disagreement 
(NOD) in February 2008; and the RO issued a statement of the 
case (SOC) in November 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2009.

In August 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Although the Veteran asserts that he has current 
arthritis of his neck, back, wrists, fingers, knees and 
shoulders that is related to service, the only documented 
arthritis affecting any of the claimed joints is 
osteoarthritis of the right shoulder..

3.  No right shoulder arthritis was shown during the 
Veteran's period of active service or ACDUCTRA, or for many 
years ears thereafter, and there is no medical evidence of a 
nexus between current osteoarthritis of the right shoulder 
and service.

3.  The Veteran received a diagnosis of HIV at the time of a 
May 2003 enlistment examination for his National Guard 
Service; however, HIV did not have its onset during his 
period of active duty or during a period of ACDUTRA, and is 
not otherwise medically shown to be related to military 
service.

4.  As service connection for HIV has not been established, 
there is no legal basis for a grant of service connection for 
dementia, syncope or vision problems as secondary to HIV. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis are not 
met.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§  3.6., 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for HIV are not met.  
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

3.  The claims for service connection for dementia, syncope 
and vision problems, as secondary to HIV, are without legal 
merit. 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

First addressing the secondary service connection claims, the 
Board notes that the RO afforded the Veteran an opportunity 
to provide information and evidence pertinent to these 
claims, and included the text of 38 C.F.R. § 3.310, the legal 
authority governing claims for secondary service connection, 
in the November 2008 SOC.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the Veteran in connection with these claims.  As will be 
explained below, the claims for service connection for 
dementia, syncope and vision problems, as secondary to HIV, 
lack legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

Regarding the claims for service connection for arthritis and 
HIV, an August 2006 pre-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claims for service connection.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  The August 2006 letter 
also requested that the Veteran submit any pertinent evidence 
in his possession (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect) and provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The January 2008 rating decision reflects the initial 
adjudication of the claims after issuance of the August 2006 
letter.  Hence, the August 2006 letter-which meets 
Pelegrini's content of notice requirements and 
Dingess/Hartman's content of notice requirements, also meets 
the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; VA treatment records, private treatment 
records; and the reports of November 2006 VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's August 2009 hearing, along 
with various written statements provided by the Veteran, and 
by his representative, on his behalf.   The Board notes that 
no further RO action on any of the claims on appeal, prior to 
appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA). See 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6.

A.  Arthritis

In addition to the legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as arthritis, which are manifested to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.§§ 3.307, 3.309.

While, for entitlement to service connection by presumption, 
an appellant must have had 90 days of continuous service (see 
38 C.F.R. § 3.307(a)), presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

The Veteran asserts that he has current arthritis of his 
neck, back, wrists, fingers, knees and shoulders that is 
related to service.  However, considering the record-to  
include statements made by the Veteran and on his behalf-in 
light of the above, the Board finds that the criteria for 
service connection for arthritis are not met.

First addressing the question of current disability, the 
Board notes, initially, that the record does not  reflect any 
actual diagnoses of arthritis of the Veteran's neck, back, 
wrists, fingers or knees, although a July 2006 treatment note 
from the University of Colorado Hospital indicates that the 
Veteran had osteoarthritis and had responded quite well in 
the past to Naproxen. 

The only documented diagnosis of arthritis affecting a 
particular joint is reflected in the report of a November 
2006 examination.  At that time, the Veteran reported pain in 
the right knee, right shoulder and right hand.  The Veteran 
could not articulate how long he had these pains.  The 
examiner indicated that there was insufficient evidence to 
warrant a diagnosis for acute or chronic condition of 
arthritis of the right knee and right hand based on the 
present day examination.  The diagnosis was osteoarthritis of 
the right shoulder.

Thus, the medical evidence establishes that the Veteran has 
been diagnosed with osteoarthritis of the right shoulder; 
however, there is no competent evidence that indicates this 
disability is medically related to service.

There are no clinical findings or diagnoses of arthritis 
during the Veteran's period of active service or for several 
years thereafter.  Specifically, the Veteran reported 
complaints of pain in his lower legs in June 1997, but the 
Veteran's service treatment records reflect no findings, or 
diagnosis pertaining to arthritis of any joint.  

In fact, the first medical evidence of osteoarthritis of the 
right shoulder is reflected in a July 2006 treatment record, 
almost 29 years after service.  Clearly, such time period is 
well beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease associated with 
the Veteran's period of active service.  The Board also 
points out that  passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim of 
service connection.   See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992). 

Further, there is no medical evidence or opinion reflecting 
that any current osteoarthritis of the right shoulder is in 
any way related to the Veteran's military service.  None of 
the private medical records or VA treatment records reelects 
any such comment to that effect, and  neither the Veteran nor 
his representative has presented or identified any such 
existing medical evidence or opinion. 

As indicated, in addition to the objective evidence addressed 
above, the Board has considered the oral and written 
assertions of the Veteran and his representative.  However, 
to the extent that such assertions are being offered on the 
question of current disability or medical nexus to service, 
such evidence must fail.  Matters of diagnosis and etiology 
of a particular disability are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence,  the lay assertions in this regard have no probative 
value.  

Under these circumstances, the Board concludes that the claim 
for service connection for arthritis  must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  HIV

After a full review of the record, including the medical 
evidence and oral and written statements made by the Veteran 
and on his behalf, the Board finds that the claim for service 
connection for HIV must be denied.  

Service treatment records for the Veteran's period of active 
service are negative for complaints, findings or diagnosis 
pertaining to HIV.

The Veteran claimed that on May 13, 2003 he was recalled for 
active duty for a four-day special assignment.  He testified 
that he tested positive for the HIV virus on May 15, 2003 as 
a result of sexual activity while on active duty or from the 
vials and needles used to draw his blood.  The record 
indicates that the Veteran was on ACDUTRA from May 13, 2003 
to May 17, 2003. 

A November 2001 enlistment examination was negative for HIV.

An HIV test taken in connection with the Veteran's enlistment 
examination May 15, 2003 exhibited a positive result.

A July 2003 treatment record from the University of Colorado 
Hospital indicates that the Veteran had diagnosed with HIV on 
May 29, 2003.  He had a prior negative test on November 1, 
2001.

On VA examination in November 2006, the Veteran examiner 
noted that the Veteran had been diagnosed with HIV on May 26, 
2003 while on active duty during his deployment physical.

Initially, the Board notes that there are no clinical 
findings or diagnoses of HIV during the Veteran's period of 
active duty service or for several years thereafter.  While 
the Veteran was diagnosed with HIV in May 2003, the Board 
notes that this diagnosis was rendered at the time of his 
enlistment examination for ACDUTRA on May 15, 2003, and not 
actually during a period of service.  The fact that a prior 
November 2001 HIV test was negative indicates that the 
Veteran was likely exposed to HIV sometime between the 
November 2002 and May 2003 tests; however, there is nothing 
medically to link any such exposure to military service.   
The Board also notes that records from the University of 
Colorado Hospital in July 2003 indicate that the Veteran's 
risk factor for transmission was as a gay male with 
unprotected intercourse-a clear risk factor for contracting 
HIV.  Again, however, there is nothing medical to link any 
HIV exposure to the Veteran's military service.

Significantly, none of the Veteran's medical records include 
any comment or opinion regarding etiology of the Veteran's 
HIV.  Thus,  the current record does not include any medical 
evidence or opinion that there exists a medical relationship, 
or nexus between current HIV and the Veteran's service, and, 
significantly, neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion. 

Again, the Board has considered the Veteran's and his 
representative's written and oral assertions on the matter of 
medical nexus upon which this claim turns, but, as expressed 
above, neither has the appropriate medical training or 
expertise to competently render a probative opinion on such a 
medical matter.  See Bostain, 11 Vet. App. at 127; Routen, 10 
Vet. App. at 186.  Hence, any lay assertions in this regard 
have no probative value.  

Under these circumstances, the Board finds that the claim for 
service connection for HIV must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 

C.  Secondary Service Claims

In seeking service connection for dementia, syncope and 
vision problems, the Veteran has asserted that these 
disabilities are secondary to his HIV.

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice- 
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for HIV, as noted above, there is no legal basis 
for granting service connection for dementia, syncope and 
vision problems.  Where, as here, service connection for the 
primary disability has been denied, the Veteran cannot 
establish entitlement to service connection, pursuant to 38 
C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for 
dementia, syncope and vision problems, each claimed as 
secondary to HIV, as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for arthritis of multiple joints is 
denied.

Service connection for HIV is denied.

Service connection for dementia, claimed as secondary to HIV, 
is denied. 

Service connection for syncope, claimed as secondary to HIV, 
is denied.

Service connection for vision problems, claimed as secondary 
to HIV, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


